DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3. 	Claims 25, 33 and 40 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-25 of related Application No. 14/950,276 (hereinafter, ‘276).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claims 25, 33 and 40 of the present application has been fully taught by the claims 1-25 in the co-pending application ‘276.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 25-31, 33-36 and 38-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balke et al. (US 3505729 A).
	Regarding claim 25, Balke discloses an electric machine comprising: a core (11) comprising one or more slots (13); a conductor (22/23) suspended at least partially within the one or more slots and at a dielectric distance from the core (Figs. 2-3), wherein the conductor comprises a plurality of stranded wires (col. 2, lines 66-68); a spacer (slot liners 25) disposed between the core and the plurality of stranded wires within the one or more slots (Figs. 2-3), wherein the spacer comprises a perforated slot liner (col. 4, lines 8-11; by inherency, “polyimide or polyester impregnated glass cloth” reads on “perforated slot liner”; also see col. 5, lines 30-35), the perforated slot liner comprising: a thickness that defines the dielectric distance of the plurality of stranded wires (col. 5, lines 30-35; col. 6, lines 9-29); and a perforation size that impedes the plurality of stranded wires from intruding into the dielectric distance (col. 5, lines 30-35); and cured encapsulation material (col. 3, lines 35-46) disposed within the one or more slots and between the plurality of stranded wires, the core, and the perforated slot liner (col. 5, lines 30-35; col. 6, lines 20-29), wherein the cured encapsulation material is of greater thermal conductivity than the perforated slot liner (note, the conductivity of materials can vary with temperature, under standard temperature and pressure of 25 degrees centigrade and 1 atmosphere, the thermal conductivity of glass material is approximately 0.8 W/mK, while thermal conductivity of a liquid adhesive is much larger, in the case of epoxy adhesives it can be as large as 1.65 W/mK).  

	  Regarding claim 27, Balke discloses: wherein the cured encapsulation material extends between is in direct contact with both the core and the conductor (col. 5, lines 30-35; col. 6, lines 20-29).  
	Regarding claim 28, Balke discloses: wherein the perforated slot liner extends between and is in direct contact with both the core and the conductor (col. 5, lines 30-35; col. 6, lines 9-29).  
	Regarding claim 29, Balke discloses: wherein the dielectric distance is based on an intended operating voltage in the electric machine (col. 1, line 61 – col. 2, line 9). 
	 Regarding claim 30, Balke discloses: wherein the plurality of stranded wires are a plurality of individually insulated stranded copper wires (col. 7, lines 21-29).  
	Regarding claim 31, Balke discloses: wherein the core is a stator core (col. 2, lines 53-56).  
	Regarding claim 33, Balke discloses an electric machine comprising: a core (11) comprising one or more slots (13); a conductor suspended at least partially within the one or more slots and at a dielectric distance from a perimeter of the one or more slots (Figs. 2-3), wherein the conductor comprises a plurality of stranded wires (22/23); a spacer (25) disposed between the core and the plurality of stranded wires within the one or more slots, wherein the spacer comprises a planar perforated slot liner that extends around the perimeter of the one or more slots (Figs. 2-3) without occupying all of the space between the core and the plurality of stranded wires (col. 4, lines 8-11; by 
	Regarding claim 34, Balke discloses: wherein the size of the plurality of perforations increases encapsulation material contact with the conductor and the core (col. 5, lines 30-35; col. 6, lines 9-29).  
	Regarding claim 35, Balke discloses: wherein the plainer perforated slot liner is formed from an electrically insulating material (col. 4, lines 8-11).  
	Regarding claim 36, Balke discloses: wherein the electrically insulating material is of low thermal conductivity (see discussion of thermal conductivity for claim 25 above).  
	Regarding claim 38, Balke discloses: wherein the plurality of perforations are aligned in an array having a plurality of rows and columns (col. 2, lines 20-32; “a loose 
	Regarding claim 39, Balke discloses: wherein the encapsulation material extends between and is in direct contact with the core and the conductor, and wherein the encapsulation material has a thickness that is equal to the thickness of the planar perforated slot liner and the dielectric distance (col. 5, lines 30-35; col. 6, lines 20-29).  
	Regarding claim 40, Balke discloses the claimed invention (see discussions for claims 25 and 33 above).
	Regarding claim 41, Balke discloses: wherein prior to curing, the cured encapsulation material is configured to flow in a liquid state into the one or more slots (col. 5, lines 30-35; col. 6, lines 9-29).
	Regarding claim 42, Balke discloses: wherein the planar perforated slot liner is installed within the one or more slots prior to the conductor (col. 5, lines 30-35; col. 6, lines 9-29).  
	Regarding claim 43, Balke discloses: wherein the planar perforated slot liner has a stiffness that holds it position while the plurality of stranded wires are inserted into the one or more slots (col. 4, lines 10-24).  
	Regarding claim 44, Balke discloses: wherein the plurality of stranded wires comprise a plurality of individually insulated stranded copper wires (col. 7, lines 21-29).
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Balke et al. in view of GRÜBEL et al. (EP 2824801 A1, machine translation of English).
Regarding claim 32, Balke does not mention explicitly: wherein the core is a rotor core.  
GRÜBEL discloses an electric machine comprising: a rotor core comprising a plurality of slots, each of the plurality of slots comprising a spacer, a conductor, and an encapsulated slot insulation, wherein the conductor is suspended away from the rotor core by the thickness of the spacer that defines a dielectric distance without occupying all of the space between the conductor and the stator core, wherein the encapsulation material holds the spacer and the conductor in place (Abstract; Figs. 2 and 3).
Since GRÜBEL teaches the general application of the spacer for a rotor and/or stator (Abstract), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply Balke’s space liners technique to a rotor core comprising a plurality of slots, as an intended use of Balke invention. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
37 is rejected under 35 U.S.C. 103 as being unpatentable over Balke et al. in view of Sigmund et al. (US 2405615 A).
	Regarding claim 37, Balke does not mention: wherein the plurality of perforations are substantially circular.  
	Sigmund discloses an electric machine comprising: a stator having a stator core (combination of core 20 and the backing devices 29 in Figs. 2, 4 and 5) comprising a plurality of slots (col. 2, lines 37-42); each of the plurality of slots comprising a spacer (25), a conductor (i.e., the coil 21), and an encapsulated slot insulation (col. 4, lines 6-15), wherein the spacer is configured to suspend the conductor away from the stator core by a dielectric distance without occupying all of the space between the conductor and the stator core (Figs. 2, 4 and 5; col. 4, lines 6-24), wherein the encapsulated slot insulation comprises an encapsulation material configured to flow in a liquid state around the perimeter of the conductor filling in the one or more holes (28 in Fig. 4) and disposed between the conductor and the stator core (col. 2, lines 37-42; col. 3, lines 59-75), and wherein the encapsulation material cures to hold the spacer and the conductor in place, wherein the cured encapsulation material fully extends between and is in direct contact with the stator core and the conductor within the one or more holes (col. 3, lines 38-43; col. 3, lines 59-75; col. 4, lines 6-24); wherein the plurality of perforations (28) are substantially circular (Fig. 4). 
Since Balke and Sigmund pertain to the same field of endeavor, it would have been obvious to one of ordinary skill in the art to have modified the invention of Balke to provide the spacer with a plurality of substantially circular-shaped perforations as taught by Sigmund, so that the encapsulation material which surrounds the spacer may readily 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837